Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-12-00691-CV

                                 Emigdia DEMAGALONI,
                                         Appellant

                                             v.

        BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System,
                              Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 363948
                      Honorable David J. Rodriguez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Bexar County Hospital District d/b/a University
Health System, recover its costs of this appeal from appellant, Emigdia DeMagaloni.

       SIGNED September 11, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice